Citation Nr: 0723104	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-14 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active service from September 1956 to 
September 1960 and from May 1961 to December 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1. Current hearing loss was not present during service, or 
within one year of separation, and the preponderance of the 
evidence is against a finding that it resulted from any 
incident(s) of service such as exposure to noise.

2. Tinnitus was not present during service and the currently 
claimed tinnitus is not etiologically related to any 
incident(s) of service, to include exposure to noise.


CONCLUSIONS OF LAW

1. Hearing loss was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2006).

2. Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection for Hearing Loss

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  If a chronic disorder such as an organic 
disease of the nervous system is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service. 
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.
   
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006). 

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In this case, the veteran contends that his hearing was 
damaged while he served in the Air Force as an aircraft 
electrician and as a weapons control systems mechanic.  
Specifically, the veteran reported working many hours during 
the first nine years of his military career near "running 
jet engines."  The veteran indicated in a January 2005 
letter to the RO that he was unable to hear properly for 
hours after this work and that he had ringing in his ears for 
many days thereafter.  

The Board has considered the full history of the claimed 
hearing loss disability.  
Service medical records show that the veteran was retained on 
a hearing conservation program as a result of his 
occupational specialty.  An audiogram, administered in May 
1959, was unremarkable, but for the veteran's assertion that 
he rarely or never used ear protection.  Service medical 
records also reflect that the veteran had a clinical 
evaluation and hearing examination in May 1961 prior to 
entering service for the second time.  The clinical 
evaluation was normal and the veteran scored 15/15 on the 
whispered voice hearing examination.  Subsequent audiological 
evaluations show little change in the veteran's hearing 
ability.

The veteran underwent a clinical evaluation and physical 
examination in September 1978 prior to discharge from 
service.  A clinical evaluation of the veteran's ears was 
normal.  The veteran did not report any problems with his 
ears, nose, or throat, and he did not report any hearing loss 
at that time.  There exists no evidence of tinnitus in the 
veteran's service medical records.  

Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
25
LEFT
0
0
0
0
5

Post-service treatment records reflect that the veteran 
sought treatment at a VA medical facility in February 2001 
after reporting difficulty hearing in crowds.  The veteran 
stated that he had significant noise exposure to jet engines 
and gunfire while in service and that he did not wear hearing 
protection.  The veteran also admitted some recreational 
noise exposure due to hunting.  The veteran denied occasional 
tinnitus.  The resident audiologist tested the veteran's 
hearing using a "[r]ecorded NU-6 word list," but neither 
the results of this test, nor any information about this 
test, are contained the claims file.  The resident 
audiologist then opined that the veteran's hearing loss "is 
more likely than not" the result of his noise exposure in 
service.  There is no indication that the audiologist 
reviewed the claims file and military records.  

The Board also observes that the veteran first sought post-
service treatment for hearing loss approximately 23 years 
after discharge.  The United States Court of Appeals for the 
Federal Circuit determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2003).

The veteran again sought VA treatment in April 2002 after 
experiencing gradually worsening hearing loss.  The veteran 
reported having difficulty hearing his grandchildren, hearing 
in group situations, or in situations where background noise 
was present.  The veteran also indicated that he first 
noticed decreased hearing sometime in 1995-1996 and tinnitus 
in 1997.  A notation on the treatment report indicates that 
the veteran was issued hearing aids in 2001.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a).  The 
authorized audiological examination in April 2002 yielded the 
following puretone thresholds, in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
40
40
45
LEFT
20
50
45
45
50

The average puretone hearing loss was 41 decibels in the 
right ear and 47 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 92 
percent in the right ear and 86 percent in the left ear.

The treating audiologist noted that puretone audiometry 
indicated "mild to moderate sensorineural hearing loss 
through 4000 Hz" in the right ear, and "normal low-
frequency hearing, with moderate sensorineural hearing loss 
at 1000 Hz through 4000 Hz.. . ."

Service connection for hearing loss may only be granted if 
the veteran's claimed hearing loss is of sufficient severity 
to be considered a disability for VA purposes.  The veteran's 
April 2002 audiological examination demonstrates that he has 
a current hearing loss disability within the meaning of 38 
C.F.R. § 3.385.

However, the Board concludes that the veteran's claim in this 
instance ultimately fails pursuant to Hickson.  The veteran 
has shown medical evidence of a current hearing loss 
disability, but there exists no in-service medical, or 
adequate lay evidence of in-service inccurrence or 
aggravation of a disease or injury.  The veteran was not 
shown to have hearing loss either in service or to a degree 
of 10 percent in the year following discharge from service.  
While there is evidence both supporting service connection in 
the form of the February 2001 VA audiology consult, there is 
also evidence against the claim in the form of the VA 
examination report.  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

If the evidence is in equipoise, the veteran is to be granted 
the benefit sought.  In this case, however, the evidence is 
not in equipoise.  The February 2001 evidence is entitled to 
only minimal probative value as the audiologist did not have 
the entire medical history of the veteran, particularly the 
service medical records, available for review.  The opinion 
was based on information provided by the veteran.  The VA 
examination report, however, referred to the veteran's 
service medical records and the veteran's reported exposure 
to acoustic trauma in service, and provided a thorough, well-
supported opinion that hearing loss was not likely due to his 
military noise exposure.  This evidence is entitled to great 
probative value.  The negative evidence therefore outweighs 
the positive evidence such that the preponderance of the 
evidence is against service connection for bilateral hearing 
loss.  

The Board observes that the veteran's service medical records 
show no indication of hearing loss in service.  The veteran 
did not seek treatment for hearing loss until many years 
after discharge from service.  In April 2002, the VA examiner 
noted: 

Because the records document no hearing 
loss during military service nor on the 
discharge physical, in my opinion this 
veteran's complaints of hearing loss and 
tinnitus are not likely due to his 
military noise exposure.  Despite a 
threshold of 25 db in the right ear at 
6000 Hz on discharge, the left ear was 
entirely within normal limits.

Although the veteran has given his own opinion that his 
hearing loss disorder resulted from military service, the 
Court held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability. Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

As an alternative to establishing the second and third prong 
in Hickson, the veteran may show a continuity of 
symptomatology. Barr v. Nicholson, --- Vet. App.---, 2007 WL 
1745833, *3 (2007)(citing 38 C.F.R. § 3.303(b) (2006); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997)).

Continuity of symptomatology may be established if a veteran 
can demonstrate (1) the condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomology; and (3) medical, or in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomology. Savage, 10 Vet. App. at 495-
96.  Here, the veteran fails to establish continuity of 
symptomatology because he did not have chronic hearing loss 
in service and because he did not notice hearing loss until 
1996 or 1997, which is a point in time many years after 
service.  Accordingly, the Board concludes that hearing loss 
was not incurred in or aggravated by service, was not present 
within the first year after service and may not be presumed 
to have been incurred in service.

II. Entitlement to Service Connection for Tinnitus

The veteran's service medical records are negative for any 
references to tinnitus.  On separation from service, the 
veteran gave a medical history in which he specifically 
denied having any ear problems.  The report of a medical 
examination conducted at that time is likewise negative for 
any references to tinnitus.

The first evidence of tinnitus does not occur until many 
years after service.  The veteran stated in the April 2002 
VA examination that he first noticed the tinnitus in 1997 
after he developed sinus problems.  The veteran also 
indicated that the tinnitus is equal in both ears and 
constant, but that it does not interfere with his daily 
life.  He rated his level of aggravation with the tinnitus 
as a "2 to 3 on a scale of 1 to 10."

The Board observes that the treating audiologist in the April 
2002 VA examination reviewed the veteran's claims file and 
conducted appropriate audiological testing before rendering 
an opinion.  Based on that medical evidence of record, the 
audiologist stated that the veteran's complaints of tinnitus 
were "not likely" due to his in-service noise exposure.  
The Board again notes that the veteran did not complain of 
treatment for tinnitus until approximately 23 years after 
discharge from service.  A significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim. 
Maxson, 230 F.3d 1330. 

Based on the evidence of record, the Board concludes that 
tinnitus was not present during service and the currently 
claimed tinnitus did not develop as a result of any incident 
during service, to include noise exposure.  Accordingly, the 
Board finds that tinnitus was not incurred in or aggravated 
by service.

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated 
in January 2002 informed the veteran what evidence the 
veteran was to provide to VA in support of his claim and what 
evidence VA would attempt to obtain on his behalf.  

The veteran also received additional notice by way of the 
VCAA notification in February 2005 and March 2005.  The 
February 2005 letter informed the veteran of the type of 
evidence needed to substantiate his claims as well as an 
explanation of what evidence the veteran was to provide to VA 
in support of his claim and what evidence VA would attempt to 
obtain on his behalf.  The March 2005 letter explicitly asked 
that the veteran provide any pertinent evidence in his 
possession.

While the RO's February and March 2005 letters were issued 
after the rating decision, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement is 
harmless error. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  After the additional VCAA notice was provided, the 
case was thereafter readjudicated by way of a statement of 
the case that was issued in April 2005.  The Court also held 
in Mayfield that VCAA notice need not be contained in a 
single communication.  Accordingly, the notices sent by the 
RO collectively met the requirements of the VCAA.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claim, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the Board concludes that the preponderance of the 
evidence is against the veteran's service connection claim, 
any questions as to the rating or effective date to be 
assigned are rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained, and he was afforded a VA examination.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

  
ORDER

1. Service connection for hearing loss is denied.

2. Service connection for tinnitus is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


